Citation Nr: 0315878	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of right-
sided head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1959 to August 
1962.


FINDING OF FACT

Residuals of a skull fracture are related to active service.


CONCLUSION OF LAW

Residuals of a skull fracture were incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that this issue has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
2002) (VCAA).  In this regard, the record contains evidence 
that permits the Board to properly address the issue on 
appeal, and while the record may not reflect complete 
compliance with every aspect of the VCAA as to this issue, as 
a result of the Board's decision to grant this claim, any 
failure to notify and/or develop the claim cannot be 
considered prejudicial to the veteran.  Accordingly, the 
Board finds that no further notice and/or development is 
required in this matter pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

Service medical records reflect treatment on November 16, 
1959 for a laceration on the top of the head that was caused 
by a pole hitting the veteran on the head.  It was further 
noted that the veteran was first treated at a hospital with 
sutures two days earlier.  The wound was also noted to be 
healing without infection.  The veteran did, however, 
complain of right eye pain since the accident.  Two days 
later, the sutures were removed, no infection was noted, and 
the wound was found to have healed nicely.  In December 1959, 
the veteran complained of a cold and headache.

Separation examination in July 1962 did not reveal any 
relevant complaints or diagnoses.  However, an initial report 
of a history of frequent or severe headache was changed to a 
denial of any such history.  

Department of Veterans Affairs (VA) outpatient treatment 
records for the period of October 2001 to January 2002 
reflect that in October 2001, the veteran reported suffering 
from headaches since 1959, noting that he sustained a 
laceration to the head when his head struck a stop sign in 
poor weather conditions.  Since then, he had suffered from 
constant headaches.  Computed tomography (CT) of the head was 
interpreted to reveal a small lacunar infarct in the right 
anterior limb of the internal capsule and white matter 
pathology in the right frontal lobe.  The assessment included 
headaches and abnormal CT of the head.  In November and 
December 2001, the veteran continued to complain of headaches 
related to a head injury he sustained in service.  
Neurological consultation in January 2002 revealed that the 
veteran's symptoms began with soreness at the area of an old 
head injury.  Examination revealed a slightly depressed right 
frontal skull fracture and the assessment included chronic 
headaches possibly consistent with chronic post-concussive 
syndrome.

In his original application for compensation filed in January 
2002, the veteran asserted that he received an in-service 
injury to the right side of his head as a result of a 
military vehicle accident in February 1960, for which he 
received treatment at D. Community Hospital.  He also noted 
that he subsequently received treatment for right-sided head 
pain at the Houston, Texas VA Medical Center in October 2001.

In a written statement received in February 2002, the veteran 
again noted that he sustained a head injury as a result of a 
military vehicle accident in February 1960.  His minor head 
pain over the years reportedly became more persistent in 
February 2001.

At the veteran's hearing before the Board in February 2003, 
the veteran testified that he received a head injury during 
service when the driver of his vehicle ran into a stop sign 
during poor weather conditions, and the stop sign pole came 
through the windshield and struck the veteran on the top of 
the head (transcript (T.) at p. 3).  He was initially taken 
to D. Community Hospital and subsequently evaluated at the 
company dispensary at Ford Hood (T. at p. 3).  He had been 
suffering from headaches since his injury in service (T. at 
p. 4).  He was currently receiving treatment for his 
headaches and noted that his headaches had gotten worse (T. 
at pp. 5-6).  Although he continued to complain of headaches 
throughout the remainder of his service, he was routinely 
given aspirin and not provided with evaluation beyond the 
dispensary (T. at p. 6).  The veteran's private physician had 
told him that his current symptoms were related to his injury 
back in 1959 (T. at p. 7).  

The Board has carefully reviewed the evidence of record and 
notes that service medical records reveal that the veteran 
did, in fact, sustain a laceration to his head during service 
that required sutures.  Moreover, recent treatment records 
provide objective evidence of a slight skull fracture at the 
area of the right frontal lobe, CT of the head further 
documents pathology in this area, and there is no evidence of 
an intervening incident or event that is shown to be casually 
related to such disability.  In addition, the January 2002 VA 
neurological consultation revealed an assessment that 
included chronic headaches possibly consistent with chronic 
post-concussive syndrome and the veteran has reported 
suffering from headaches and other symptoms since his head 
injury in service.  Accordingly, giving the veteran the 
benefit of the doubt, the Board finds that there is medical 
evidence of current disability associated with skull fracture 
that had its origins in active service, and that service 
connection for such residuals is therefore warranted.  


ORDER

The claim for service connection for residuals of a skull 
fracture is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

